Citation Nr: 0712443	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  96-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1969 to November 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously denied in a Board decision dated 
in May 2001.  Thereafter, the veteran filed a timely appeal 
of that decision, and pursuant to a Joint Motion for Remand 
filed in January 2002, a January 2002 Order of the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the May 2001 decision to the extent it denied the claim for 
service connection for PTSD, and remanded this issue for 
further action consistent with the Joint Remand.  After 
initially developing the case on its own, the Board then 
remanded the claim to the regional office (RO) for further 
development, and that action has now been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant service 
connection for the veteran's PTSD, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the veteran.  

In essence, the veteran contends that he currently suffers 
from PTSD that has been related to his exposure to certain 
stressors in service, some of which have now been verified.  
Beginning in 1995, the veteran has identified a variety of 
different stressors, including being subjected to enemy fire 
during his attachment to C Troop, Second Squadron, 1st 
Calvary in September 1970, and being exposed to a self-
inflicted casualty while attached to the 528th Quartermaster 
Company in August or September 1971.  

The record also contains numerous examination medical 
opinions, both Department of Veterans Affairs (VA) and 
private, some of which do not find that the veteran meets the 
criteria for a diagnosis of PTSD, such as the opinion of VA 
physician, Dr. William Siegel, in July 1999, and some of 
which that do, such as Dr. Siegel's more recent medical 
opinion in February 2006.  

Even more importantly, following the RO's verification of a 
self-inflicted casualty at the 528th Quartermaster Company in 
October 1971, Dr. Siegel concluded in his February 2006 
examination report that the veteran suffered from PTSD at 
least in part due to his exposure to the suicide that took 
place in his unit in October of 1971.  

II.  Applicable Law and Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  38 C.F.R. § 4.125(a) (2006) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

With respect to the instant claim, the Board again notes that 
not only does the record reflect current and multiple 
diagnoses of PTSD, it also now contains a VA opinion that 
links this disorder to the veteran's exposure to the suicide 
of a young soldier during service in October 1971.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Court has indicated that this is a two-part process.  VA must 
first determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to his active 
military service.  However, the Board notes that the 
veteran's diagnosis of PTSD is not based on any combat 
stressor and that his claim is instead predicated on his 
exposure to a number of stressors during service, including 
being subject to enemy fire during his attachment to C Troop, 
Second Squadron, 1st Calvary in September 1970, and being 
exposed to a self-inflicted casualty while attached to the 
528th Quartermaster Company in August or September 1971.  

The Board also notes that it is apparent that in February 
2006, Dr. Siegel found that the veteran's stressor of being 
exposed to a self-inflicted casualty was sufficient to 
support a diagnosis of PTSD, and that under the criteria set 
forth in DSM-IV, an individual may have PTSD based on 
exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  The 
Board further observes that with respect to the additional 
stressor of being subjected to enemy fire during service, the 
Board is also impressed by the fact that operational reports 
from the 1st Calvary for the beginning of September 1970 
document that the veteran's C Troop was exposed to enemy 
rounds on September 9, 1970, when the veteran was still 
attached to the 1st Calvary.  Thus, this stressor has also 
arguably been verified, and could also provide a basis for 
the veteran's diagnosis of PTSD.

The Board also again notes that the record contains multiple 
diagnoses of PTSD, including the diagnosis of Dr. Siegel in 
February 2006, and there is no examiner's opinion of record 
that specifically concludes that the veteran does not 
currently meet the criteria for PTSD pursuant to DSM-IV.  
While the RO has asserted that Dr. Siegel's findings are not 
in accordance with DSM-IV because Dr. Siegel bases some of 
his conclusions on records and not current findings, the 
Board does not agree, especially when Dr. Siegel previously 
examined the veteran in 1999, and is therefore very familiar 
with the veteran's case.  

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2006).  

Accordingly, since it has been determined that the veteran 
was exposed to a self-inflicted casualty while in Vietnam in 
October 1971, and since such stressor has been found to 
support a diagnosis of PTSD, the Board finds that service 
connection for PTSD is warranted.  


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


